IN THE SUPREME COURT OF IOWA
                              No. 16–0540

                        Filed November 18, 2016


STATE OF IOWA,

      Appellant,

vs.

ERIC D. COLEMAN,

      Appellee.



      Appeal from the Iowa District Court for Des Moines County,

Mary Ann Brown, Judge.



      The State of Iowa seeks reversal of a district court order requiring

recalculation of inmate’s earned-time credit.        DISTRICT COURT

JUDGMENT AFFIRMED.



      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for appellant.



      Eric D. Coleman, Coralville, pro se.
                                    2

PER CURIAM.

      Eric D. Coleman, an offender incarcerated under the control of the

Iowa Department of Corrections (IDOC), challenges its calculation of his

earned-time credit. The same legal issue is presented in Breeden v. Iowa

Department of Corrections, ___ N.W.2d ___ (Iowa 2016), decided today.

Our holding in Breeden is dispositive and requires that Coleman’s

earned-time credit be recalculated at the rate of 1.2 days for each day of

good conduct. Id. at ____.

      Coleman pled guilty to second-degree robbery in violation of Iowa

Code sections 711.1 and 711.3 in August of 2009 and was sentenced to

an indeterminate term of incarceration not to exceed ten years. He was

age seventeen when he committed the offense. Second-degree robbery is

a crime listed in Iowa Code section 902.12 (2009), that requires offenders

to serve a mandatory minimum term of seven-tenths, or seventy percent,

of their sentence before being eligible for parole or work release.   The

IDOC calculated Coleman’s accumulation of earned time according to

Iowa Code section 903A.2(1), which provides,

      For purposes of calculating the amount of time by which an
      inmate’s sentence may be reduced, inmates shall be grouped
      into the following two sentence categories:
              a. Category “A” sentences are those sentences which
      are not subject to a maximum accumulation of earned time
      of fifteen percent of the total sentence of confinement under
      section 902.12. . . . An inmate of an institution under the
      control of the department of corrections who is serving a
      category “A” sentence is eligible for a reduction of sentence
      equal to one and two-tenths days for each day the inmate
      demonstrates good conduct and satisfactorily participates in
      any program or placement status identified by the director to
      earn the reduction. . . .
            ....
             b. Category “B” sentences are those sentences which
      are subject to a maximum accumulation of earned time of
      fifteen percent of the total sentence of confinement under
      section 902.12.     An inmate under the control of the
                                     3
      department of corrections who is serving a category “B”
      sentence is eligible for a reduction of sentence equal to
      fifteen eighty-fifths of a day for each day of good conduct by
      the inmate.

The IDOC classified Coleman’s sentence as category “B” and calculated

his earned time at a rate of fifteen eighty-fifths of a day per each day

served.

      On July 21, 2014, Coleman filed a pro se motion for correction of

an illegal sentence based on State v. Lyle, 854 N.W.2d 378 (Iowa 2014)

(holding automatic mandatory minimum sentences for juvenile offenders

constitute cruel and unusual punishment under the Iowa Constitution).

On October 28, the Iowa District Court for Des Moines County

resentenced Coleman to an indeterminate term not to exceed ten years,

without the mandatory minimum. The new sentencing order stated, “The

defendant is to be given credit for time served,” but did not designate an

earned-time accumulation rate.      The IDOC continued to calculate his

earned time at fifteen eighty-fifths of a day per day (category “B”), rather

than the faster 1.2 days per day served (category “A”).           As such,

Coleman’s tentative discharge date (TDD), the earliest date he could

discharge his sentence, assuming he had all potential earned time,

remained at June 19, 2018. Under category “A,” Coleman’s TDD would

have been December 27, 2013.

      On February 15, 2016, Coleman filed a pro se motion to enlarge

the sentencing order, claiming that the IDOC was not giving him full

credit for his time served.   On March 3, the district court entered an

order stating:

            It is not clear from [Coleman’s] pleadings how the
      court’s order has affected the calculation of time served. By
      way of this order, the court will clarify its intention as to
      what he should be receiving credit for.
                                          4
              IT IS THEREFORE ORDERED that the record should
       reflect that the sentence the defendant has been serving in
       this matter has been one without a mandatory minimum
       sentence applicable. Even though the court did not enter an
       order until October 28, 2014, removing the mandatory
       minimum portion of the defendant’s sentence, the record
       should reflect that the defendant should be given credit as if
       he had been serving a sentence without a mandatory
       minimum sentence, for the entire period of his incarceration.

The State moved to clarify this order, explaining that Coleman was

contesting his earned-time accumulation rate and asking the court to

make a specific determination in that regard. The State argued that it

was the conviction for a crime listed in 902.12—and not the mandatory

minimum imposed by that section—that controlled the earned-time

accrual rate. In support of the motion, the State attached the district

court decisions in James v. State of Iowa, No. PCCE078233 (Iowa Dist.

Ct. Oct. 19, 2015), and Breeden v. Iowa Department of Corrections,

No. CVCV049065 (Iowa Dist. Ct. May 11, 2015), which ruled that

offenders resentenced after Lyle for crimes listed in 902.12 remained at

the category “B” accumulation rate, even without a mandatory minimum

sentence.

       On March 22, the district court issued a ruling that Coleman’s

entire sentence was subject to the accelerated category “A” accumulation

rate. The district court primarily relied on Lowery v. State, in which the

Governor commuted an offender’s sentence by removing the mandatory

minimum. 822 N.W.2d 739, 740 (Iowa 2012). We held removal of the

mandatory minimum changed the earned-time rate to category “A” 1 after

the commutation order. Id. at 743. The district court stated,

       1We   noted that “it is generally well-settled that when an inmate’s sentence is
commuted, the new sentence replaces the former sentence.” Lowery, 822 N.W.2d at
741. But because the Governor made clear in the language of the commutation that
Lowery should not be eligible for release immediately, we determined Lowery was
entitled to have earned time accrue at the accelerated rate only after the date of the
commutation order. Id. at 743. “This result,” we concluded,
                                          5
      Just as with a governor commuting a sentence, [Coleman’s]
      new sentence replaced the old sentence as of the day of the
      sentencing, giving the defendant the same status as if the
      sentence he had been serving had originally been for the
      corrected sentence. If the corrected sentence was the one he
      originally had begun serving, he would have been serving
      what would be classified as a Category A sentence, allowing
      him to earn 1.2 days for each day he demonstrated good
      conduct in prison.

The district court found that Coleman qualified for immediate release

under the category “A” rate, but stayed its order to allow the State to

appeal.

      On March 29, we granted the State’s request for discretionary

review and stayed the district court’s ruling.                  Coleman remains

incarcerated.

      II. Standard of Review.

      “A challenge to an illegal sentence is reviewed for correction of legal

errors.”   State v. Ragland, 836 N.W.2d 107, 113 (Iowa 2013).                  To the

extent Coleman’s claim raises constitutional issues, our review is

de novo. Id.

      III. Disposition.

      Based on our holding today in Breeden, we affirm the district

court’s ruling requiring the IDOC to recalculate Coleman's earned time at

the category “A” rate throughout his incarceration. ___ N.W.2d at ___.

      DISTRICT COURT JUDGMENT AFFIRMED.

      This opinion shall not be published.



_________________________
      gives effect to the governor’s intention expressed in his commutation
      order . . . , but also gives effect—from the date of the commutation order
      forward—to the plain language of the statute which provides that
      inmates serving sentences with no mandatory minimums shall
      accumulate earned time at an accelerated rate.
Id.